             Case 3:13-cr-01328-JLS Document 45 Filed 08/04/21 PageID.90 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                         FILED
                                     UNITED STATES DISTRICT Co                                                AUG O4 2021
                                            SOUTHERN DISTRICT OF CALIFORNIA                              CLERK, U.S. DISTRICT COURT
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRlllUl)I.AL.C~~..J.l.'f-_QD§EP~U:DTYLl
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.
                  ISRAEL RODRIGUEZ (1)
                                                                        Case Number:        3:13-CR-01328-JLS

                                                                     Marc B. Geller
                                                                     Defendant's Attorney
REGISTRATION NO.                 37708-298
•-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.      1

D
                                                           ------------- after denial of guilty.
      was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

                                   nv 1, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.



                                                                     Date   oflmpositi<;?d~
                                                                         N . JANIS L. SAMMARTINO
                                                                          ITED STATES DISTRICT JUDGE
             Case 3:13-cr-01328-JLS Document 45 Filed 08/04/21 PageID.91 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 ISRAEL RODRIGUEZ (1)                                                    Judgment - Page 2 of 2
CASE NUMBER:               3: 13-CR-0 1328-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   4 months (2 months to run concurrent and 2 months to run consecutive to 21 CR0385-JLS).




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~      The court makes the following recommendations to the Bureau of Prisons:
           1. Placement in the Western Region to accommodate family visits




 •      The defendant is remanded to the custody of the United States Marshal.

 D      The defendant shall surrender to the United States Marshal for this district:

        •     at
                   --------- A.M.                             on
                                                                   -------------------
        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to

 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:13-CR-01328-JLS
